MEMORANDUM DECISION
Relator, Robert Daniels, has filed this original action seeking a writ of mandamus directing respondent, Industrial Commission of Ohio, to vacate its order denying compensation for permanent total disability, and to issue an order granting such compensation or, in the alternative, to issue an order that complies with State ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203, and State ex rel. Stephenson v. Indus. Comm. (1987),31 Ohio St.3d 167.
This matter was referred to a magistrate of this court pursuant to Civ.R. 53(C), and Section (M), Loc.R. 12 of the Tenth District Court of Appeals.  The magistrate decided the requested writ of mandamus should be denied.  Relator has filed objections to the magistrate's decision.
Upon a review of the magistrate's decision and an independent review of the file, this court adopts the magistrate's decision as its own.  As the magistrate correctly found, the amended report of Dr. William Fitz and the report of Dr. Donald Brown constituted some evidence on which the commission could rely in determining claimant's functional capacity.
Accordingly, relator's objections to the magistrate's decision are overruled, and the requested writ of mandamus is denied.
Objections overruled; Writ of mandamus denied.
BOWMAN and BRYANT, JJ., concur.